UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3999 John Hancock Investment Trust II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2013 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended October 31, 2013 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge 1-year 5-year 10-year 1-year 5-year 10-year Class A 25.42 7.49 3.27 25.42 43.53 37.94 Class B 26.05 7.54 3.20 26.05 43.85 37.02 Class C 30.00 7.84 3.07 30.00 45.86 35.29 index 1 † 27.18 15.17 7.46 27.18 102.61 105.29 index 2 † 29.19 4.65 –2.15 29.19 61.28 25.53 Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5%, 4%, 3%, 3%, 2%, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the fund and may differ from those disclosed in the Financial highlights tables in this report. For all classes, the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Net/Gross (%) 1.38 2.08 2.08 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 800-225-5291 or visit the fund’s website at jhinvestments.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or on the redemption of fund shares. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index 1 is the S&P 500 Index; Index 2 is the S&P Composite 1500 Banks Index. See the following page for footnotes. 6 Regional Bank Fund | Annual report With maximum Without Start date sales charge sales charge Index 1 Index 2 Class B 1 10-31-03 $13,702 $13,702 $20,529 $8,047 Class C 1 10-31-03 13,529 13,529 20,529 8,047 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with a maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. S&P Composite 1500 Banks Index — is an unmanaged index of banking sector stocks in the S&P 1500 Index. Total return for this index is not available for the ten-year period. S&P 500 Index — is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values if they did. Footnotes related to performance pages 1 The contingent deferred sales charge is not applicable. Annual report | Regional Bank Fund 7 Management’s discussion of Fund performance By John Hancock Asset management a division of manulife Asset management (US) LLC Stocks rose to record highs in the 12 months ended October 31, 2013, with virtually every sector of the S&P 500 Index enjoying double-digit gains. Signs of economic improvement in the United States and Japan and economic stabilization in Europe supported stock prices. Equities benefited further from the aggressive monetary policies of the U.S. Federal Reserve and central banks of other developed nations. In that environment, financials sector shares did very well, with bank stocks outperforming the broader market. Banks benefited from better deposit activity and modest loan growth. Continued economic improvement meant lower credit costs, helping bank earnings that generally came in better than expected. The ongoing industry trend toward consolidation continued, further supporting share prices. In the 12 months ended October 31, 2013, John Hancock Regional Bank Fund’s Class A shares had a total return of 31.99%, excluding sales charges. By comparison, the fund’s benchmark, the S&P Composite 1500 Banks Index, and the average financial fund category tracked by Morningstar, Inc., returned 29.19% and 31.06%, † respectively. Large, diversified banks and financial services firms were an important source of strength during the 12-month period, with Bank of America Corp. one of the leading individual contributors to performance compared with the benchmark. The fund enjoyed strong performance from a broad range of holdings. Key contributors were asset-sensitive banks, which benefited from improving economic conditions and the prospect of rising interest rates. In a period of such strong absolute performance, few positions detracted meaningfully from the fund’s results. The leading individual detractor was Florida-based bank holding company Bond Street Holdings LLC, which was established in the wake of the financial crisis to acquire failed banks from the Federal Deposit Insurance Corporation. The stock underperformed as the pace of capital deployment was below investor expectations. We continue to hold the stock because we believe that Bond Street is undervalued and that the company is well positioned to benefit from the ongoing economic recovery in Florida. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market or other conditions warrant. Past performance is no guarantee of future results. † Figures from Morningstar, Inc. include reinvested distributions and do not take into account sales charges. Actual load-adjusted performance is lower. 8 Regional Bank Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ▪ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses, including management fees, distribution and service fees (if applicable) and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on May 1, 2013, with the same investment held until October 31, 2013. Account value Ending value Expenses paid during on 5-1-13 on10-31-13 period ended 10-31-13 1 Class A $1,000.00 $1,182.10 $6.93 Class B 1,000.00 1,177.90 10.92 Class C 1,000.00 1,177.60 10.98 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at October 31, 2013, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Regional Bank Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on May 1, 2013, with the same investment held until October 31, 2013. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Account value Ending value Expenses paid during on 5-1-13 on10-31-13 period ended 10-31-13 1 Class A $1,000.00 $1,018.90 $6.41 Class B 1,000.00 1,015.20 10.11 Class C 1,000.00 1,015.10 10.16 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio of 1.26%, 1.99% and 2.00% for Class A, Class B and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 10 Regional Bank Fund | Annual report Portfolio summary Top 10 Holdings (28.2% of Net Assets on 10-31-13) Wells Fargo & Company 3.0% JPMorgan Chase & Company 2.8% U.S. Bancorp 3.0% M&T Bank Corp. 2.8% PNC Financial Services Group, Inc. 2.9% Cullen/Frost Bankers, Inc. 2.8% Bank of America Corp. 2.9% SVB Financial Group 2.6% BB&T Corp. 2.9% Fifth Third Bancorp 2.5% Sector Composition Commercial Banks 86.0% Diversified Financial Services 5.9% Thrifts & Mortgage Finance 7.5% Short-Term Investments 0.6% 1 As a percentage of net assets on 10-31-13. 2 Cash and cash equivalents not included. 3 The stock prices of midsized and small companies can change more frequently and dramatically than those of large companies. Foreign investing has additional risks, such as currency and market volatility, and political and social instability. Hedging and other strategic transactions may increase volatility and result in losses if not successful. Industry or sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular industries or sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one industry or sector may fluctuate more widely than investments diversified across industries or sectors. Please see the fund’s prospectus for additional risks. Annual report | Regional Bank Fund 11 Fund’s investments As of 10-31-13 Shares Value Common Stocks 96.4% (Cost $338,705,659) Financials 96.4% Commercial Banks 83.2% 1st Source Corp. 10,294 323,026 1st United Bancorp, Inc. 748,779 5,720,672 Access National Corp. 68,218 991,208 American Business Bank (I) 38,823 1,145,279 Ameris Bancorp (I) 456,946 8,362,107 Anchor Bancorp Wisconsin, Inc. (I)(R) 230,700 4,633,617 Anchor Bancorp, Inc. (I)(V) 161,584 2,751,776 Bank of Marin Bancorp, Class A 4,180 177,859 Bar Harbor Bankshares 95,308 3,596,924 BB&T Corp. 590,015 20,042,810 Bond Street Holdings LLC, Class A (I)(S) 520,587 7,288,218 Bond Street Holdings LLC, Class B (I)(S) 12,609 176,526 Bryn Mawr Bank Corp. 383,894 10,695,287 BSB Bancorp, Inc. (I) 234,047 3,337,510 Centerstate Banks, Inc. 602,986 5,945,442 Chemical Financial Corp. 132,365 3,876,971 City Holding Company 65,330 2,972,515 CoBiz Financial, Inc. 96,113 1,042,826 Comerica, Inc. 165,668 7,173,424 Commerce Bancshares, Inc. 113,820 5,236,858 ConnectOne Bancorp, Inc. (I) 33,239 1,263,414 CU Bancorp (I) 166,115 3,089,739 Cullen/Frost Bankers, Inc. 274,364 19,422,228 East West Bancorp, Inc. 397,406 13,388,608 Eastern Virginia Bankshares, Inc. (I) 264,358 1,594,079 Evans Bancorp, Inc. 126,399 2,490,060 Fifth Third Bancorp 940,182 17,891,663 First Citizens BancShares, Inc., Class A 316 66,907 First Commonwealth Financial Corp. 239,085 2,077,649 First Community Corp. 228,772 2,372,366 First Connecticut Bancorp, Inc. 16,859 247,490 First Financial Bancorp 188,393 2,923,859 First Financial Holdings, Inc. 150,691 9,030,912 First Horizon National Corp. 324,384 3,454,690 First Merchants Corp. 198,324 3,728,491 12 Regional Bank Fund | Annual report See notes to financial statements Shares Value Commercial Banks (continued) First Security Group, Inc. (I) 1,767,811 $3,588,656 First Southern Bancorp, Inc., Class B (I) 140,985 727,483 Firstbank Corp. 1,724 33,773 FirstMerit Corp. 714,910 16,056,879 Flushing Financial Corp. 235,254 4,726,253 FNB Corp. 1,289,898 16,136,624 Glacier Bancorp, Inc. 410,433 11,340,264 Guaranty Bancorp 38,435 518,873 Hancock Holding Company 464,181 15,215,853 Heritage Commerce Corp. 712,266 5,548,552 Heritage Financial Corp. 141,015 2,274,572 Heritage Oaks Bancorp (I) 1,064,426 7,291,318 Home Federal Bancorp, Inc. 220,191 3,432,778 Independent Bank Corp. — Massachusetts 482,214 17,301,838 Independent Bank Corp. — Michigan (I) 175,548 1,706,327 M&T Bank Corp. 174,347 19,619,268 MB Financial, Inc. 558,378 16,583,827 Monarch Financial Holdings, Inc. 223,406 2,651,829 MutualFirst Financial, Inc. 5,800 98,600 NewBridge Bancorp (I) 350,132 2,611,985 Northrim BanCorp, Inc. 18,959 475,871 Pacific Continental Corp. 318,618 4,390,556 Park Sterling Corp. 1,286,421 8,374,601 Peoples Bancorp, Inc. 132,557 2,971,928 PNC Financial Services Group, Inc. 278,195 20,455,678 Prosperity Bancshares, Inc. 210,308 13,133,735 Regions Financial Corp. 1,329,374 12,801,872 Sandy Spring Bancorp, Inc. 100,205 2,454,020 Sierra Bancorp 260,000 4,921,800 Simmons First National Corp., Class A 15,248 499,220 Southern First Bancshares, Inc. (I) 96,428 1,295,992 Southwest Bancorp, Inc. (I) 257,823 4,127,746 State Bank Financial Corp. 226,420 3,862,725 Suffolk Bancorp (I) 220,756 4,315,780 Sun Bancorp, Inc. (I) 1,010,383 3,334,264 SunTrust Banks, Inc. 514,752 17,316,257 SVB Financial Group (I) 188,422 18,047,059 Talmer Bancorp, Inc. (I)(S) 1,609,719 17,132,909 The Community Financial Corp. 68,323 1,318,634 TriCo Bancshares 377,716 9,552,438 Trustmark Corp. 90,000 2,444,400 U.S. Bancorp 558,198 20,854,277 Union First Market Bankshares Corp. 326,026 7,863,747 United Bancorp, Inc. (I) 574,891 4,225,449 Virginia Heritage Bank (I) 56,123 903,580 Washington Banking Company 130,863 2,225,980 Washington Trust Bancorp, Inc. 224,305 7,377,391 Wells Fargo & Company 492,154 21,010,054 See notes to financial statements Annual report | Regional Bank Fund 13 Shares Value Commercial Banks (continued) WesBanco, Inc. 299,228 $8,797,303 Westbury Bancorp, Inc. (I) 58,803 849,115 Wilshire Bancorp, Inc. 1,037,847 8,790,564 Yadkin Financial Corp. (I) 320,235 5,258,259 Zions Bancorporation 577,575 16,385,803 Diversified Financial Services 5.7% Bank of America Corp. 1,454,921 20,310,697 JPMorgan Chase & Company 385,365 19,861,712 Thrifts & Mortgage Finance 7.5% Berkshire Hills Bancorp, Inc. 386,034 9,793,683 Cheviot Financial Corp. 191,734 2,070,727 First Defiance Financial Corp. 262,030 6,765,615 Heritage Financial Group, Inc. 221,086 3,798,257 HomeStreet, Inc. 224,021 4,260,879 New York Community Bancorp, Inc. 215,662 3,495,881 Rockville Financial, Inc. 151,335 1,990,055 Simplicity Bancorp, Inc. 200,414 3,142,492 Southern Missouri Bancorp, Inc. 93,660 2,833,215 United Community Financial Corp. (I) 1,058,239 4,232,956 WSFS Financial Corp. 148,312 10,383,323 Preferred Securities 1.3% (Cost $6,468,851) Financials 1.3% Commercial Banks 1.3% First Citizens Bancshares, Inc., Series A (5.000% to 2-1-14, then 9.000% thereafter) (S) 24,962 5,285,204 First Southern Bancorp, Inc. (5.000% to 2-1-14, then 9.000% thereafter) 241 485,736 United Community Banks, Inc., Series B (5.000% to 2-1-14, then 9.000% thereafter) 3,071 2,974,171 Warrants 1.7% (Cost $7,435,156) Financials 1.7% Commercial Banks 1.5% Bank of Marin Bancorp (Expiration Date: 12-5-18, Strike Price: $27.23) (I) 97,715 1,568,534 Comerica, Inc. (Expiration Date: 11-14-18, Strike Price: $29.40) (I) 285,756 4,709,259 Horizon Bancorp (Expiration Date: 12-19-18, Strike Price: $17.68) (I) 300,229 4,168,821 TCF Financial Corp. (Expiration Date: 11-14-18, Strike Price: $16.93) (I) 116,620 276,389 Valley National Bancorp (Expiration Date: 11-14-18, Strike Price: $16.92) (I) 63,055 39,094 Diversified Financial Services 0.2% Citigroup, Inc.(Expiration Date: 1-4-19, Strike Price: $106.10) (I) 1,721,817 1,067,527 Thrifts & Mortgage Finance 0.0% Washington Federal, Inc. (Expiration Date: 11-14-18, Strike Price: $17.57) (I) 51,979 303,038 14 Regional Bank Fund | Annual report See notes to financial statements Par value Value Short-Term Investments 0.6% (Cost $4,469,000) Repurchase Agreement 0.6% Barclays Tri-Party Repurchase Agreement dated 10-31-13 at 0.070% to be repurchased at $4,469,009 on 11-1-13, collateralized by $4,418,900 U.S. Treasury Note, 1.500% due 6-30-16 (valued at $4,558,421, including interest) 4,469,000 4,469,000 Total investments (Cost $357,078,666) † 100.0% Other assets and liabilities, net 0.0% Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. (I) Non-income producing security. (R) Direct placement securities are restricted to resale and the fund has limited rights to registration under the Securities Act of 1933. Value as a Original Beginning Ending percentage acquisition Acquisition share share of fund’s Value as of Issuer description date cost amount amount net assets 10-31-13 Anchor Bancorp 9-20-13 $4,614,007 — 230,700 0.66% $4,633,617 Wisconsin, Inc. Bought: 230,700 shares (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (V) The fund owns 5% or more of the outstanding voting shares of the issuer and the security is considered an affiliate of the fund. For more information on this security refer to the Notes to the financial statements. † At 10-31-13, the aggregate cost of investment securities for federal income tax purposes was $359,118,309. Net unrealized appreciation aggregated $342,935,525 of which $348,045,070 related to appreciated investment securities and $5,109,545 related to depreciated investment securities. See notes to financial statements Annual report | Regional Bank Fund 15 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-13 This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $355,462,826) $699,302,058 Investments in affiliated issuers, at value (Cost $1,615,840) 2,751,776 Total investments, at value (Cost $357,078,666) Cash 220,351 Receivable for fund sharessold 934,884 Dividends and interestreceivable 409,263 Other receivables and prepaidexpenses 104,898 Totalassets Liabilities Payable for fund sharesrepurchased 1,140,483 Payable toaffiliates Accounting and legal servicesfees 21,610 Transfer agentfees 82,801 Distribution and servicefees 218,213 Trustees’fees 78,781 Other liabilities and accruedexpenses 110,584 Totalliabilities Netassets Net assets consistof Paid-incapital $309,659,336 Accumulated distributions in excess of net investment income (35,672) Accumulated net realized gain (loss) on investments and written options 47,471,926 Net unrealized appreciation (depreciation) oninvestments 344,975,168 Netassets Net asset value pershare Based on net asset values and shares outstanding — the fund has an unlimited number of shares authorized with no parvalue Class A ($632,275,184 ÷ 34,439,964shares) 1 $18.36 Class B ($18,524,150 ÷ 1,047,880shares) 1 $17.68 Class C ($51,271,424 ÷ 2,896,174shares) 1 $17.70 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $19.33 1 Redemption price is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. 16 Regional Bank Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-13 This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $11,948,075 Interest 2,821 Total investmentincome Expenses Investment managementfees 4,976,639 Distribution and servicefees 2,284,307 Accounting and legal servicesfees 119,474 Transfer agentfees 1,041,773 Trustees’fees 26,770 State registrationfees 60,793 Printing andpostage 78,078 Professionalfees 58,457 Custodianfees 60,873 Registration and filingfees 20,545 Other 17,906 Totalexpenses Less expensereductions (15,794) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 55,061,072 Writtenoptions 26,259 Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 111,462,755 Investments in affiliatedissuers 657,647 Writtenoptions (24,239) Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Annual report | Regional Bank Fund 17 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Year Year ended ended 10-31-13 10-31-12 Increase (decrease) in netassets Fromoperations Net investmentincome $3,221,075 $2,558,541 Net realizedgain 55,087,331 31,249,086 Change in net unrealized appreciation 112,096,163 88,269,222 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (3,238,543) (2,543,749) ClassB (12,205) (2,488) ClassC (20,822) (3,584) From net realizedgain ClassA (25,767,667) (28,006,674) ClassB (873,483) (1,161,638) ClassC (1,491,638) (1,673,571) Totaldistributions From fund sharetransactions Totalincrease Netassets Beginning ofyear 594,783,631 503,092,046 End ofyear Accumulated distributions in excess of net investment income 18 Regional Bank Fund | Annual report See notes to financial statements Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.09 0.07 0.06 0.04 0.19 Net realized and unrealized gain (loss) oninvestments 4.37 2.92 (0.27) 0.91 (2.78) Total from investmentoperations Lessdistributions From net investmentincome (0.09) (0.07) (0.05) (0.05) (0.22) From net realizedgain (0.71) (0.78) (1.13) — (2.33) Totaldistributions Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $632 $547 $457 $559 $584 Ratios (as a percentage of average net assets): Expenses beforereductions 1.33 1.38 1.36 1.38 1.55 Expenses net of feewaivers 1.32 1.38 1.36 1.38 1.54 Net investmentincome 0.57 0.52 0.40 0.30 1.56 Portfolio turnover (%) 12 11 16 24 37 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. CLASS B SHARES Periodended 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 1 (0.02) (0.03) (0.04) (0.06) 0.11 Net realized and unrealized gain (loss) oninvestments 4.21 2.84 (0.26) 0.89 (2.75) Total from investmentoperations Lessdistributions From net investmentincome (0.01) — 2 (0.01) — 2 (0.13) From net realizedgain (0.71) (0.78) (1.13) — (2.33) Totaldistributions — 2 Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $19 $18 $19 $27 $34 Ratios (as a percentage of average net assets): Expenses beforereductions 2.03 2.08 2.06 2.09 2.26 Expenses net of feewaivers 2.02 2.08 2.06 2.08 2.24 Net investment income(loss) (0.12) (0.19) (0.30) (0.40) 0.90 Portfolio turnover (%) 12 11 16 24 37 1 Based on the average daily sharesoutstanding. 2 Less than $0.005 pershare. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. See notes to financial statements Annual report | Regional Bank Fund 19 CLASS C SHARES Periodended 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 1 (0.02) (0.03) (0.04) (0.06) 0.10 Net realized and unrealized gain (loss) oninvestments 4.21 2.84 (0.25) 0.89 (2.74) Total from investmentoperations Lessdistributions From net investmentincome (0.01) — 2 (0.01) — 2 (0.13) From net realizedgain (0.71) (0.78) (1.13) — (2.33) Totaldistributions — 2 Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $51 $30 $27 $32 $28 Ratios (as a percentage of average net assets): Expenses beforereductions 2.02 2.08 2.06 2.08 2.25 Expenses net of feewaivers 2.02 2.08 2.06 2.08 2.23 Net investment income(loss) (0.15) (0.19) (0.30) (0.41) 0.86 Portfolio turnover (%) 12 11 16 24 37 1 Based on the average daily sharesoutstanding. 2 Less than $0.005 pershare. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 20 Regional Bank Fund | Annual report See notes to financial statements Notes to financial statements Note 1 — Organization John Hancock Regional Bank Fund (the fund) is a series of John Hancock Investment Trust II (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to seek long-term capital appreciation. Moderate income is a secondary objective. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class B shares are closed to new investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
